DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed October 21, 2021.  Claims 18-32 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elliott Mason on January 7, 2022.
The application has been amended as follows: 
Please Amend claim 28, in lines 16-17 add the underlined portion, “optical energy coupled through the second portion of the optical network to a second optical detector in the detector structure different from the first optical detector in the detector structure.”

Allowable Subject Matter
Claims 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 18, the prior art of record individually or in combination fails to teach an optical phased-array device as claimed comprising: at least one array of phase-controlled elements; and at least one optical network in communication with the phase-controlled elements; wherein said optical phased-array device is configured such that it includes: at least one transmitter aperture from which an optical signal is emitted; and multiple receiver apertures into which backscattered optical energy is collected along a respective acceptance angle; more specifically in combination with wherein at least a first of the receiver apertures includes a first subset of the phase-controlled elements of the array of phase-controlled elements coupled in a first portion of the optical network and a second subset of the phase-controlled elements of the array of phase-controlled elements coupled in a second portion of the optical network; and wherein at least the first of the receiver apertures is configured to provide: optical energy coupled through the first portion of the optical network to a first optical detector in a detector structure that is operationally connected to a local oscillator that is coherent with the emitted optical signal; and optical energy coupled through the second portion of the optical network to a second optical detector in the detector structure different from the first optical detector in the detector structure.
Claims 19-27, 31 and 32 are allowed because of their dependency on claim 18.
In regards to claim 28, the prior art of record individually or in combination fails to teach a method comprising: providing at least one optical wave to an optical network in more specifically in combination with wherein a first of the receiver apertures includes a first subset of the phase-controlled elements of the array of phase-controlled elements coupled in a first portion of the optical network and a second subset of the phase-controlled elements of the array of phase-controlled elements coupled in a second portion of the optical network, and the backscattered optical energy is collected into each of the receiver apertures along a respective acceptance angle; and providing from at least one of the receiver apertures: optical energy coupled through the first portion of the optical network to a first optical detector in a detector structure that is operationally connected to a local oscillator that is coherent with the emitted optical signal; and optical energy coupled through the second portion of the optical network to a second optical detector in the detector structure different from the first optical detector in the detector structure.
Claims 29 and 30 are allowed because of their dependency on claim 28.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondratko et al. (US 9316534) teaches a photonic circuit focal plane array includes a plurality of detectors and photonic circuit for mixing return optical signals to be detected by the detectors with local oscillator beams providing for coherent beam detection (abstract, fig. 1 and 2), but does not describe the details of the optical network 
Hutchin (US 8605761) teaches a transmitter aperture (111) and multiple receiver apertures (121), the reflected light from the target enters the multiple apertures to a corresponding detector (222), then the outputs of the detectors is processed by the processor to determine the phase of a wavefront, this value is then used to control phase elements in the transmitter aperture structure (col. 4, lines 20-58, fig. 1 and 2, abstract), but does not describe the details of the optical network and phased-controlled elements with the first and second portions and first and second optical detectors that are different from each other as claimed.
Spector et al. (US 20180321569) teaches an optical phased array device (fig. 1 and 7-10) with an array of phased controlled elements (222); a binary tree optical distribution network (fig. 1) with the array of phased controlled elements (222) in a leaf of the binary tree distribution network (see fig. 1c); an optical detector configured to detect backscattered light received by the phase controlled elements (see fig. 7 and 10), but does not describe the details of the optical network and phased-controlled elements with the first and second portions and first and second optical detectors that are different from each other as claimed. 
Shin et al. (US 20180052378) teaches an optical phased array device (fig. 1 and 12) the optical phased array is for controlling the output of a laser beam to an object to be detected by a detector (see fig. 1 and 12), but does not describe the details of the optical network and phased-controlled elements with the first and second portions and first and second optical detectors that are different from each other as claimed.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed October 21, 2021, with respect to claims 18 and 28 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878